Citation Nr: 0107971	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  94-24 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD), 
adjustment disorder, major depression or dysthymia with 
associated sleep disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1968 and from November 1990 to May 1991.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (RO), which denied service connection for 
depression and a sleep disorder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  It is at least as likely as not that the veteran suffers 
from a dysthymic disorder related to active duty in the 
Persian Gulf.


CONCLUSION OF LAW

A dysthymic disorder was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains, in substance, that he incurred a 
psychiatric disability while serving as a registered nurse 
(RN) in the Persian Gulf because as an RN he was in denial 
about his mental health.  The veteran explained that his 
psychiatric symptoms did not begin immediately after his 
return from the Persian Gulf.  As the veteran continues to 
suffer from a psychiatric disability, a favorable 
determination is requested.

The veteran's service medical records do not indicate that he 
had any relevant complaints, findings, symptoms, or diagnoses 
during his second period of active duty.  They do indicate 
that the veteran injured his spine in a motor vehicle 
accident in February 1991.  The veteran is currently service 
connected for residuals of a thoracolumbar spine injury 
including partial compression fracture.  

Post-service VA treatment records indicate that the veteran 
was hospitalized in July 1991 with chest pain.  The discharge 
diagnosis was chest pain syndrome, probably ischemia. 

A February 1993 VA treatment summary provides that in April 
1992 the veteran underwent an intake assessment and then 
underwent seven appointments with a therapist and underwent 
medical consultations.  The veteran had presented with a 
sleep disorder that had been going on for about five to six 
months.  The veteran was provided the DES, MMPI and MCMI 
tests.  The MMPI and MCMI scores showed mild depression.  The 
symptoms at admission were consistent with an Adjustment 
Disorder with Mixed Emotional features and a provisional 
diagnosis of PTSD.  Medication was begun and the veteran went 
to weekly appointments until the middle of January 1993, at 
which point he reported that he was much improved.  The 
veteran then requested supportive monthly follow-up visits.  

During a December 1992 VA examination, the veteran reported 
that he lived in Saudi Arabia for two weeks under Scud 
attacks and that at one point a Scud exploded 500 feet over 
his camp.  The veteran reported that a few days after he 
returned from service he returned to work as an RN at a VA 
medical center (VAMC).  At that point, he received a poor 
work evaluation from the Chief of Surgery.  The veteran said 
that he refused to sign it until the Chief changed the 
evaluation.  The veteran reported that he had insomnia 
develop in the fall of 1991 after his return from the Gulf.  
The examiner recounted the veteran's use of Halcion and its 
poor side-effects, and noted that the veteran was currently 
on Restoril and Prozac with the dose depending on his work 
schedule.  The veteran said that his insomnia continued at 
the present time.  He reported having woken up once with a 
.38 hand gun in his hand.  The veteran also reported that he 
had an episode of sub-sternal pain and distress in the fall 
of 1991.  The veteran was examined for cardiovascular disease 
by the Iowa Heart Association and was found to be in good 
health.  The examiner advocated psychotherapy for the veteran 
because of unresolved issues regarding anger over his job 
evaluation and his Desert Storm experiences.  

The report of the examination sets forth objective findings.  
The final Axis I diagnosis was adjustment disorder with 
depressed mood; insomnia secondary to Prozac, provisional; 
nicotine abuse, in remission; Halcion drug reaction; and 
interpersonal conflict with chief of surgery.  

According to the report of a September 1993 VA PTSD 
examination, the veteran's chief complaints were sleep 
problems and depression.  The veteran said that the events of 
Saudi Arabia hit him harder than events during his service in 
Vietnam.  He said that he felt as though he had no control of 
things when he heard sirens and alarms go off during his time 
in Saudi Arabia.  He denied specific stressors such as 
"macho" men had during combat.  He did not detail any 
catastrophic stressor.  He said that he was also especially 
distressed because he was a "filler" and did not know 
anyone in his unit.  The veteran reported that his depression 
began in May 1991.  The veteran said that he currently felt 
"wired" and startled easily, and said that he no longer had 
any outside interests.  He said that due to the needs of his 
Persian Gulf profession, he had a high level of denial 
regarding the negative effects of his experience.  The 
examiner concluded that the veteran clearly did not meet the 
criteria for PTSD at that time, particularly due to a lack of 
a catastrophic stressor and clear re-experiencing of such.  
The examiner noted that the veteran's Desert Storm 
experiences appeared to have stirred up existential issues 
associated with mid-life, and that the veteran's symptoms had 
been present long enough to warrant a diagnosis of dysthymia.  
The Axis I diagnosis was dysthymia.  

In July 1997, the veteran was given a VA examination for both 
PTSD and mental disorders.  The examiner specifically noted 
that he had reviewed two thick claims files including service 
medical records, a thin VA medical chart and electronic 
medical records.  Subjectively, the veteran reported variable 
sleep problems, anxiety, depression, and suicidal risk.  The 
examiner noted that the veteran did not describe avoidant 
behaviors, startle reactions, foreshortened future, emotional 
blunting, flashbacks, intrusive thoughts/images, 
nightmares/distressing dreams, or physiologic or psychiatric 
reactivity.  Objective findings were provided.  They resulted 
in an Axis I diagnosis of dysthymic disorder, late onset.  

The examiner also noted that the veteran was frustrated in 
not having premorbid affective problems nor after early 
military service experiences, but that such symptoms 
developed very shortly after his return from Desert Storm, 
had not been recognized by the RO, and appeared to require 
life-long medication.  The examiner stated that there was no 
evidence to support symptoms and experience of formal PTSD, 
and that the veteran's symptoms were consistent with a less 
severe form of affective disorder, namely a dysthymic 
disorder, that appeared to have responded fairly well to 
medication.  The examiner noted that the veteran's course of 
symptoms were not formally experienced within DSM IV nosology 
in the first several months of return from Desert Storm, but 
were experienced in the more familiar and comfortable (to 
him) framework of "cardiac problems" and "sleep disorder."  
the examiner provided that it appeared to have been several 
more months (a total of less than eleven months to be exact) 
before the veteran entered into the realm of formal 
psychiatric/psychological treatment, evaluation and 
diagnosis.  The examiner noted that while the psychiatric/ 
psychological diagnoses had varied somewhat there was a 
general consensus that the veteran had suffered a mildly-
impairing affective disorder shortly following his return 
from Desert Storm.  

In March 1998, the veteran underwent a VA outpatient 
psychiatric evaluation.  The corresponding report reviews the 
veteran's medical records and sets forth the results of the 
various diagnostic tests in great detail.  The final 
diagnosis was dysthymic disorder.  The report concluded that, 
given that many of the veteran's depressive symptoms were 
related to his Gulf War experience, it was recommended that 
the veteran attend a group therapy process with other Gulf 
War veterans in order to confront his depressive symptoms.  

A May 1998 report by J. A. S., Ph.D., indicates that she had 
reviewed numerous VA examination reports and diagnostic 
tests, and had interviewed the veteran and his wife.  Dr. S. 
pointed out that there was nothing in the veteran's clinical 
records or testimony that suggested that he had psychiatric 
symptoms prior to Desert Storm.  His wife had testified that 
the veteran was very different after his return from the 
Persian Gulf.  Dr. S. noted that she disagreed with those 
diagnoses in the veteran's medical records indicating that he 
did not have PTSD.  She contended that the veteran did not 
meet the full criteria for major depressive disorder, 
adjustment disorder with depression or dysthymic disorder.  
Supporting her diagnosis of PTSD, she stated that the veteran 
had experienced a traumatic event (the Scud attack) that 
threatened death/serious injury to himself and others, and 
that his response involved fear and helplessness.  She also 
said that the veteran had recurrent and intrusive distressing 
recollections of this event, and that he avoided thoughts and 
conversations regarding the missile attack.  In addition, he 
had feelings of detachment, a restricted affect and a sense 
of a foreshortened future.  She stated that the veteran's 
insomnia, irritability, concentration difficulties, and post-
service experience of once having woken up with a gun in his 
hand were persistent symptoms of increased arousal.  Finally, 
she pointed out that the veteran's symptoms had lasted more 
than one month.  She noted that the veteran's PTSD symptoms 
resulted in significant distress, and pointed out that MMPI 
testing done by VA in 1992 and by herself in 1998 revealed 
significantly high depression.  Dr. S. also reviewed other 
specific findings in the veteran's treatment records and 
explained why they supported her diagnosis of PTSD.  

In August 1998, the veteran was interviewed by three VA 
psychologists.  They independently reviewed the veteran's 
claims file, including the May 1998 report by Dr. S.  The 
report sets forth a review of the veteran's records as well 
as subjective information obtained directly from the veteran 
and current objective findings.  

The final Axis I diagnosis was dysthymic disorder, late 
onset.  The examiners stated specifically that the veteran 
did not presently report symptoms meeting the diagnostic 
criteria for PTSD.  He did not report experiencing intense 
fear, helplessness or horror associated with a traumatic 
event.  Likewise, he did not report persistent re-
experiencing of a traumatic event or persistent avoidance.  

During an October 1993 hearing, the veteran testified that he 
was a registered nurse anesthetist in civilian life and in 
the Army Reserve.  He said that he was mobilized as such in 
November 1990.  He explained that he had been very nervous in 
Saudi Arabia and smoked cigarettes from the time of his 
mobilization until he embarked on his plane to return to the 
United States.  He said that he was especially nervous about 
the security in Saudi Arabia and that as an older person he 
was more aware of death.  He said that first he was stationed 
at a holding area where he was concerned about Scuds and had 
difficulty sleeping.  Later he was at a field hospital in the 
middle of the desert.  

The veteran said that five days after returning to Iowa after 
Desert Storm, he went back to work at a VA medical center 
(VAMC).  He said that when he returned he found a poor 
evaluation on his desk from the Chief of Surgery, and that 
his family later told him that they noticed he was having 
problems at that time.  He also said that at that time he 
could not sleep.  Regarding a December 1992 VA examination 
report, the veteran explained that the did not begin Halcion 
until January, February or March 1992.  He said that from his 
return in June 1991 to early 1992, he did not see anyone for 
treatment or help.  He said that during that time he was 
depressed and in fact once woke up on all fours with a gun.  
The veteran explained that he did not see anyone for help 
during that time because he was an RN and it was difficult 
for him to ask for help, since he saw his role as a 
caregiver, not one needing care.  The veteran also said that 
he was concerned for his professional reputation and thought 
that seeking psychiatric help would hurt his career.  In 
addition, he explained that as a medical professional he had 
a high level of denial regarding the ill effects of his own 
Persian Gulf experiences.  

The veteran reported that when he did begin to take Halcion 
in early 1992 it had poor results and negative side effects.  
He said that he then changed to Rostoril, with different 
doses depending on his work schedule.  The veteran also said 
that he was taking Prozac which seemed to help.  

Turning to the pertinent laws and regulations, a claimant 
with active service may be granted service connection for 
disease or disability when the evidence reflects that the 
disease or disability was either incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303, 3.304.

Regarding service connection for PTSD, such a claim requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (2000), credible supporting evidence 
that the claimed inservice stressor actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and an inservice stressor.  If the claimed 
stressor is related to combat, and the evidence establishes 
that the veteran engaged in combat with the enemy, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

The Board notes that a case from the United States Court of 
Appeals for Veterans Claims (Court), Cohen v. Brown, 10 Vet. 
App. 128 (1997) alters the analysis in connection with claims 
for service connection for PTSD.  Significantly, the Court 
points out that the VA has adopted the fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) in amending 38 C.F.R. 
§§ 4.125 and 4.126.  See 61 Fed. Reg. 52695-52702 (1996).  
The Court took judicial notice of 

the effect of the shift in diagnostic 
criteria.  The major effect is this: the 
criteria have changed from an objective 
("would evoke ... in almost anyone") 
standard in assessing whether a stressor 
is sufficient to trigger PTSD, to a 
subjective standard.  The criteria now 
require exposure to a traumatic event and 
response involving intense fear, 
helplessness, or horror.  A more 
susceptible individual may have PTSD 
based on exposure to a stressor that 
would not necessarily have the same 
effect on "almost everyone."  The 
sufficiency of a stressor is accordingly, 
now a clinical determination for the 
examining mental health professional.

Cohen v. Brown, 10 Vet. App. at 153 (Nebeker, Chief Judge, 
concurring by way of synopsis).  

Based on a complete review of the record, the Board concludes 
that the medical evidence shows that the veteran currently 
suffers from a dysthymic disorder, and that it is at least as 
likely as not that this dysthymic disorder is causally 
related to his active duty in the Persian Gulf.  

Turning to the issue of the veteran's current diagnosis, the 
Board concludes that the medical evidence shows that the 
veteran's current psychiatric disability is most accurately 
described as a dysthymic disorder.  In so finding, the Board 
recognizes that a provisional diagnosis of PTSD is provided 
in the February 1993 VA treatment report, and that diagnoses 
of PTSD are provided by the February 1993 VA treatment 
summary and the May 1998 private report.  

However, the Board finds that the evidence in support of a 
dysthymic disorder is more credible.  For example, the July 
1997 VA examination which resulted in a diagnosis of 
dysthymic disorder, late onset, examined the veteran for both 
PTSD and a non-PTSD psychiatric disability.  In addition, the 
August 1998 diagnosis of dysthymic disorder was provided by a 
panel of three psychologists.  Both reports explain in great 
detail why the veteran's psychiatric symptoms, while real, 
simply do not meet the criteria for PTSD.  While each of 
these reports is based on a review of the record, the latter 
report provides that each of the three psychologists had 
reviewed the May 1998 private report.  

As the evidence does not support a diagnosis of PTSD, the 
Board finds that it is not necessary to address whether the 
veteran incurred a verifiable stressor while on active duty.

Turning to the issue of a nexus, the record contains evidence 
that it is at least as likely as not that the veteran's 
dysthymic disorder is related to his active service in the 
Persian Gulf.  In so finding, the Board recognizes that the 
September 1993 VA examination report concludes that the 
veteran's dysthymia was related to existential issues 
associated with mid-life.  

However, the July 1997 VA report implicitly links the 
veteran's dysthymic disorder to his Persian Gulf service.  
The report notes that there was a general consensus among the 
veteran's examiners that the veteran had an affective 
disorder that began shortly after his return from Desert 
Storm.  The report concludes that the veteran initially 
experienced this affective disorder as "cardiac problems" 
and a "sleep disorder" instead of a psychiatric disability 
because they were easier for him to deal with.  The report 
deems it significant that within eleven months of the 
veteran's return he was receiving actual psychiatric 
evaluation, diagnoses and treatment.

Similarly, the March 1998 VA report concluded that many of 
the veteran's depressive symptoms were related to his Gulf 
War experience.  In fact, the examiner was so certain of the 
nexus between the veteran's dysthymic disorder and his 
Persian Gulf service that she recommended that he attend a 
group therapy process with other Gulf War veterans.

In light of the above discussion, the Board concludes that 
the evidence for and against the veteran's claim is at least 
in equipoise.  Resolving the benefit of the doubt in the 
veteran's favor, the Board concludes that the veteran 
incurred a dysthymic disorder while on active duty in the 
Persian Gulf.  



ORDER

Service connection for a dysthymic disorder is granted.  



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

